Citation Nr: 0515656	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas.  In May 2003 the case was 
remanded for further development of the evidence.  


FINDINGS OF FACT

Hypertension was not manifested in service or in the 
veteran's first postservice year, is not shown to be related 
to his active service, and is not shown to have been caused 
or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  All pertinent 
mandates of the VCAA and implementing regulations are met.  
The veteran was notified why service connection for the 
claimed disorder was denied in the December 2002 rating 
decision and in a May 2003 statement of the case (SOC).  A 
letter of June 2002 (before the rating on appeal), while not 
specifically mentioning "VCAA," informed the veteran what 
evidence was needed to establish service connection, of his 
and VA's respective responsibilities in claims development, 
and that he had up to one year to submit additional evidence.  
He has had ample opportunity to respond/supplement the 
record.  The May 2003 SOC also outlined pertinent VCAA 
provisions.  Everything submitted by the veteran to date has 
been accepted for the record, and considered, and the veteran 
has not been prejudiced by any notice timing defect.  

As to notice content, the June 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  The SOC noted what the 
evidence showed, outlined the pertinent legal criteria, 
explained the basis for the denial, and (at page three) 
advised the veteran to "provide any evidence in [his] 
possession that pertains to the claim."  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, as well as VA treatment 
records and private medical records from several physicians.  
In April 2004 he was examined by VA, pursuant to the Board's 
remand, specifically to obtain a medical nexus opinion in the 
matter at hand.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Basis

On service medical entrance examination in March 1967 the 
veteran's blood pressure was 120/78.  On separation 
examination in July 1969 his pressure reading was 140/92.  

An August 1995 private medical record shows elevated blood 
pressure, 144/100.  An August 1996 private medical record 
shows a diagnosis of hypertension, well-controlled on 
Prinzide.  A private medical record dated in December 1997 
shows a diagnosis of hypertension.  Well-controlled 
hypertension was noted on private medical records dated in 
July 1998, January 1999 and February 2000.  

On September 2001 private examination hypertension was 
diagnosed.  

A November 2002 private medical record shows diagnoses of 
well-controlled hypertension and diabetes mellitus.  

Hypertension was diagnosed on February 2003 VA examination.  

In May 2003 the RO granted service connection for diabetes 
mellitus.

On April 2004 VA examination scheduled (pursuant to the 
Board's remand) to ascertain whether the veteran's 
hypertension was related to his service or to his service-
connected diabetes the veteran stated that hypertension was 
diagnosed in 1974, and that his blood pressure was not high 
enough then to warrant treatment, but worsened over the 
years.  He added that diabetes mellitus was diagnosed about 
two years ago.  He indicated that he was on medication for 
blood pressure control.  Well-controlled hypertension was 
diagnosed.  The examiner opined that he only found two blood 
pressure readings (140/92 and 120/78) in the veteran's 
service medical records.  He noted that these findings were 
insufficient to make a diagnosis of hypertension or to rule 
out a hypertensive condition, and that there would need to be 
multiple blood pressure readings over a few days to make a 
determination, without resorting to speculation, as to 
whether the veteran had hypertension during his military 
service.  The physician noted that (based on history provided 
by the veteran) hypertension was first diagnosed in 1974, and 
that diabetes mellitus was diagnosed later, two years ago (in 
2002).  The examiner opined that since the veteran's 
hypertension "preceded his diabetes by 30 years" it was 
"less likely than not that the veteran's diabetes is related 
to his hypertension."  




Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  If certain 
chronic diseases (here, hypertension) become manifest to a 
compensable degree within one year after service, such 
diseases are presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Disability which is proximately due to, or the result of, a 
service-connected disability shall be service connected.  38 
C.F.R. § 3.310(a).  The Court has held that a claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; hypertension is 
diagnosed.

The further requirements satisfied are:  Evidence of disease 
or injury in service and competent evidence of a nexus 
between the current disability and the disease or injury in 
service.  Recognizing that an elevated (or borderline 
elevated) blood pressure reading was noted at the veteran's 
1969 service separation examination, on VA examination in 
April 2004 the examining physician opined that such finding 
was not insufficient to make a diagnosis of hypertension in 
service.  The veteran's cardiovascular system was normal at 
the time of the 1969 examination.  Hence, direct service 
connection, i.e., on the basis that hypertension became 
manifested in service and has persisted since, is not 
warranted.  

The earliest competent (medical) evidence of hypertension is 
in 1996.  Although the April 2004 VA examiner reiterated the 
veteran's history that hypertension was "officially 
diagnosed" in 1974, such diagnosis is not corroborated by 
any contemporaneous evidence.  An examiner's bare repetition 
of medical history, unenhanced by any citation to evidentiary 
support or rationale is not probative evidence as to the 
accuracy of the history.  As this was decades postservice, 
presumptive service connection for hypertension (as a chronic 
disease under 38 C.F.R. §§ 3.307, 3.309) is not warranted.  A 
lengthy lapse of time between service separation and the 
earliest documentation of current disability is of itself a 
factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent evidence (medical opinion) of a nexus between the 
veteran's hypertension and his active service.  
Addressing next the possibility of secondary service 
connection, the sole competent evidence of record in the 
matter of a nexus between the veteran's hypertension and his 
service-connected diabetes mellitus is the opinion in the 
report of the April 2004 VA examination.  The examiner noted 
that the hypertension preceded the appearance of diabetes 
mellitus, and opined that it was less likely than not that 
the veteran's hypertension was related to his diabetes 
mellitus.  There is no competent (medical) evidence to the 
contrary.  

The veteran's statements relating his hypertension to service 
are not competent evidence.  As a layperson, he lacks the 
training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu, supra.  

Without any competent evidence that the veteran's 
hypertension is related to service or to his service-
connected diabetes mellitus, the preponderance of the 
evidence is against his claim seeking service connection for 
hypertension.  Hence, it must be denied.


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


